Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT, dated as of April 1, 2014 (this
“Agreement”), is made among ENSTAR GROUP LIMITED, a Bermuda company (the
“Company”), and FR XI Offshore AIV, L.P., First Reserve Fund XII, L.P., FR XII A
Parallel Vehicle L.P. and FR Torus Co-Investment, L.P. (collectively, the “First
Reserve Shareholder”) and Corsair Specialty Investors, L.P. (the “Corsair
Shareholder”, and together with the First Reserve Shareholder, the
“Shareholders” or individually a “Shareholder”).

A. On March 11, 2014, the Company, Veranda Holdings Ltd., a Bermuda company and
an indirect subsidiary of the Company (“Amalgamation Sub”), Hudson
Securityholders Representative LLC, a Delaware limited liability company, and
Torus Insurance Holdings Limited, a Bermuda company, entered into an Amended and
Restated Agreement and Plan of Amalgamation (the “Amalgamation Agreement”),
pursuant to which Amalgamation Sub and the Company will amalgamate under the
laws of Bermuda (the “Amalgamation”).

B. In connection with the Amalgamation and pursuant to the Amalgamation
Agreement, the Shareholders acquired shares of Parent Common Stock (as defined
in the Amalgamation Agreement) (“Parent Shares”).

C. In order to induce the Shareholders to accept the Parent Shares as a portion
of the total consideration for entering into the Amalgamation Agreement, the
Company has agreed to provide the registration rights set forth in this
Agreement.

D. Capitalized terms used in this Agreement and set forth in Section 11 are used
as defined in Section 11.

 

  Now, therefore, the parties hereto agree as follows:

 

  1. Mandatory Shelf Registration.

(a) The Company agrees to file with the SEC as soon as reasonably practicable,
but in no event later than 20 Business Days following the date hereof, a shelf
Registration Statement on Form S-3 or such other form under the Securities Act
then available to the Company providing for the resale pursuant to Rule 415 from
time to time by the Shareholders of any and all Registrable Shares, which shelf
Registration Statement shall be an “automatic shelf registration statement” as
defined under Rule 405, to the extent the Company is eligible to file such
automatic shelf Registration Statement (the “Mandatory Shelf Registration
Statement”). If the Mandatory Shelf Registration Statement is not automatically
effective when filed with the SEC, the Company agrees to use its commercially
reasonable efforts to cause the Mandatory Shelf Registration Statement to be
declared effective by the SEC within 90 calendar days following the date hereof.

(b) The Company shall use its commercially reasonable efforts to cause the
Mandatory Shelf Registration Statement to remain continuously effective until
the earliest of (A) the sale pursuant to a registration statement of all of the
Registrable Shares covered by the Mandatory Shelf Registration Statement,



--------------------------------------------------------------------------------

(B) the sale, transfer or other disposition pursuant to Rule 144 of all of the
Registrable Shares covered by the Mandatory Shelf Registration Statement,
(C) such time as the Registrable Shares covered by the Mandatory Shelf
Registration Statement that are not held by Affiliates of the Company are, in
the opinion of counsel to the Company, eligible for resale pursuant to Rule 144
so long as the Company is current in its 1934 Act reporting, if so required by
Rule 144, (D) such time as all of the Registrable Shares covered by the
Mandatory Shelf Registration Statement have been sold to the Company or any of
its subsidiaries or (E) the third anniversary of the effective date of the
Mandatory Shelf Registration Statement. The Mandatory Shelf Registration
Statement shall provide for the resale of Registrable Securities from time to
time, and pursuant to any method or combination of methods legally available to,
and requested by, the Shareholders. The Company will pay all Registration
Expenses incurred in connection with any registration pursuant to this
Section 1.

 

  2. Demand Registrations.

(a) Requests for Registration. At any time following the six (6) month
anniversary of the date hereof, and regardless of the effectiveness of the
Mandatory Shelf Registration Statement, each Shareholder shall be entitled to
make request(s) in writing (the Shareholder making any such request, a
“Requesting Shareholder”) that the Company effect the registration of all or any
part of the Registrable Securities held by such Requesting Shareholder (a
“Registration Request”). The First Reserve Shareholder shall be entitled to make
three (3) such Registration Requests and the Corsair Shareholder shall be
entitled to make one (1) such Registration Request. The Company will use its
reasonable best efforts to register, in accordance with the provisions of this
Agreement, all Registrable Securities that have been requested to be registered
by the Requesting Shareholder in the Registration Request (a “Demand
Registration”); provided, that the Company will not be required to effect a
registration pursuant to this Section 2(a) unless the aggregate number of shares
proposed to be registered constitutes at least, (i) in the case of the First
Reserve Shareholder, 25% of the total number of Registrable Securities acquired
by the First Reserve Shareholder under the Amalgamation Agreement, or, (ii) in
the case of the Corsair Shareholder, 75% of the total number of Registrable
Securities acquired by the Corsair Shareholder under the Amalgamation Agreement,
or, (iii) in each case, if the total number of Registrable Securities then
outstanding is less than such amount, all of the Registrable Securities then
outstanding. The Company will not be obligated to effect any registration
pursuant to this Section 2(a) more than once in any nine (9) month period.
Except if expressly prohibited by applicable law, the Company will pay all
Registration Expenses incurred in connection with any registration pursuant to
this Section 2.

 

- 2 -



--------------------------------------------------------------------------------

(b) Limitation on Demand Registrations. A request for registration will not
constitute the use of a Registration Request pursuant to Section 2(a) if (i) the
Requesting Shareholder determines in good faith to withdraw (prior to the
effective date of the Registration Statement relating to such request) the
proposed registration, (ii) the Registration Statement relating to such request
is not declared effective within ninety (90) days of the date such registration
statement is first filed with the SEC, (iii) prior to the sale of at least 90%
of the Registrable Securities included in the registration relating to such
request, such registration is adversely affected by any stop order, injunction
or other order or requirement of the SEC or other governmental agency,
quasi-governmental agent or self-regulatory body or court for any reason and the
Company fails to have such stop order, injunction or other order or requirement
removed, withdrawn or resolved to the reasonable satisfaction of the holders of
a majority of securities included in such registration statement within thirty
(30) days of the date of such order, (iv) more than 20% of the Registrable
Securities requested by the Requesting Shareholder to be included in the
registration are not so included pursuant to Section 2(e); provided, that,
notwithstanding the foregoing, the Requesting Shareholder shall nonetheless be
permitted to include the number of Registrable Securities that the underwriter
permits to be included in such registration, (v) the conditions to closing
specified in any underwriting agreement or purchase agreement entered into in
connection with the registration relating to such request are not satisfied
(other than as a result of a material breach thereunder by the Requesting
Shareholder), or (vi) the Company did not provide Full Cooperation in the case
of an underwritten offering. Notwithstanding the foregoing but except if
expressly prohibited by applicable law, the Company will pay all Registration
Expenses in connection with any request for registration pursuant to
Section 2(a) regardless of the application of this provision.

(c) Restrictions on Demand Registrations. The Company may postpone for a
reasonable period of time, not to exceed ninety (90) days, the filing or the
effectiveness of a Registration Statement for a Demand Registration if the
Company furnishes to the Requesting Shareholder a certificate signed by the
Chief Executive Officer of the Company stating that the Board of Directors of
the Company has determined that such Demand Registration is reasonably likely to
have a material adverse effect on any proposal or plan by the Company to engage
in any acquisition of assets or any merger, amalgamation, consolidation, tender
offer or similar transaction, or otherwise would have a material adverse effect
on the business, assets, operations, prospects or financial condition of the
Company; provided, that the Company may not effect such a postponement more than
once in any 360-day period. If the Company so postpones the filing or the
effectiveness of a Registration Statement, the Requesting Shareholder will be
entitled to withdraw such request and, if such request is withdrawn, such
registration request will not count as a Registration Request for the purposes
of Section 2(a). Except if expressly prohibited by applicable law, the Company
will pay all Registration Expenses incurred in connection with any such
non-completed registration.

 

- 3 -



--------------------------------------------------------------------------------

(d) Selection of Underwriters. If the Requesting Shareholder intends to
distribute the Registrable Securities covered by its Registration Request by
means of an underwritten offering, the Requesting Shareholder will so advise the
Company as a part of the Registration Request (and, if so elected by the
Requesting Shareholder, a Registration Request may specify that the underwritten
offering be conducted pursuant to the Mandatory Shelf Registration Statement),
and the Company will include such information in any notice sent by the Company
to the Prior Holders with respect to such Registration Request. In such event,
the Requesting Shareholder will have the right to select the investment
banker(s) and manager(s) to administer the offering, subject to the Company’s
approval which will not be unreasonably withheld, conditioned or delayed (and
will not be withheld, conditioned or delayed in the case the selected
underwriter is an Affiliate of the Requesting Shareholder). In connection with
each underwritten Demand Registration, the Company shall cause there to be Full
Cooperation. Regardless of whether the Requesting Shareholder elects to specify
that the underwritten offering be conducted pursuant to the Mandatory Shelf
Registration Statement or a separate registration statement, the Requesting
Shareholder shall be entitled to no more than three (3) underwritten offerings,
if the Requesting Shareholder is the First Reserve Shareholder, and one
(1) underwritten offering, if the Requesting Shareholder is the Corsair
Shareholder; and in no event shall a Requesting Shareholder be entitled to
request an underwritten offering until after the six (6) month anniversary of
the date hereof.

(e) Priority on Demand Registrations. Subject to the Company’s obligations under
the Prior Registration Rights Agreements, the Company will not include in any
underwritten registration pursuant to Section 2(a) any securities that are not
Registrable Securities without the prior written consent of the Requesting
Shareholder. If the managing underwriter advises the Company that in its opinion
the number of Registrable Securities and Prior Holder Securities (and, if
permitted hereunder, other securities requested to be included in such offering)
exceeds the number of securities that can be sold in such offering without
adversely affecting the marketability of the offering, including the price at
which the securities can be sold, the Company will include in such offering the
maximum number of securities that in the opinion of such underwriters can be
sold without adversely affecting the marketability of the offering, including
the price at which the securities can be sold, which securities will be so
included in the following order of priority: (i) first, Registrable Securities
and Prior Holder Securities, pro rata among the respective holders thereof
participating in such registration on the basis of the aggregate number of
Registrable Securities or Prior Holder Securities, as applicable, owned by each
such holder on the date of such request or in such other manner as they may
agree; (ii) second, securities the Company proposes to sell and (iii) third, any
other securities of the Company that have been requested to be so included.
Notwithstanding the foregoing, except as provided in the Prior Registration
Rights Agreements, no employee of the Company or any subsidiary thereof will be
entitled to participate, directly or indirectly, in any such registration to the
extent that the managing underwriter (or, in the case of an offering that is not
underwritten, a nationally recognized investment banking firm) determines in
good faith that the participation of such employee in such registration would
adversely affect the marketability or offering

 

- 4 -



--------------------------------------------------------------------------------

price of the securities being sold in such registration. For purposes of
Section 1(e) and Sections 2(d) and 2(e) of the Prior GSCP Registration Rights
Agreement, the Company hereby agrees that the Registrable Securities under this
Agreement and the Prior Holder Securities under the Prior GSCP Registration
Rights Agreement shall be treated as pari passu for purposes of the priority
rights set forth in such Sections (as permitted pursuant to Section 1(f) of the
Prior GSCP Registration Rights Agreement).

(f) Future Registration Rights. Except as provided in this Agreement, the
Company will not grant to any holder or prospective holder of any securities of
the Company registration rights with respect to such securities which are senior
to or otherwise conflict in any material respect with the rights granted
pursuant to this Section 2 without the prior written consent of the Requesting
Shareholder; provided, that the foregoing shall not prevent the Company from
granting additional demand or piggy back registration rights that are pari passu
with the rights set forth in this Agreement, and any dilution of the
registration rights herein resulting from any such pari passu rights shall not
be deemed to conflict with the rights set forth herein.

 

  3. Piggyback Registrations.

(a) Right to Piggyback. At any time after the date hereof, whenever the Company
proposes to register voting ordinary shares, par value $1.00 per share, of the
Company (“Common Shares”) (other than the Mandatory Shelf Registration Statement
or a registration on Form S-4 or a registration relating solely to employee
benefit plans), whether for its own account or for the account of one or more
securityholders of the Company, and the registration form to be filed may be
used for the registration or qualification for distribution of Registrable
Securities, the Company will give prompt written notice to the Shareholders
(but, in the case of a registration pursuant to Section 2(a) by the Requesting
Shareholder, excluding the Requesting Shareholder), of its intention to effect
such a registration and will include in such registration all Registrable
Securities with respect to which the Company has received a written request for
inclusion therein within fifteen (15) days after the date of the Company’s
notice (a “Piggyback Registration”). Once a Shareholder has made such a written
request, it may withdraw its Registrable Securities from such Piggyback
Registration by giving written notice to the Company and the managing
underwriter, if any, on or before the fifth (5th) day prior to the anticipated
effective date of such Piggyback Registration. The Company may terminate or
withdraw any registration initiated by it and covered by this Section 3 prior to
the effectiveness of such registration, whether or not a Shareholder has elected
to include Registrable Securities in such registration, and except for the
obligation to pay Registration Expenses pursuant to Section 3(c) the Company
will have no liability to any Shareholder in connection with such termination or
withdrawal. A Piggyback Registration shall not be considered a Demand
Registration for purposes of Section 2 of this Agreement.

 

- 5 -



--------------------------------------------------------------------------------

(b) Underwritten Registration. If the registration referred to in Section 3(a)
is proposed to be underwritten, the Company will so advise the Shareholder(s) as
a part of the written notice given pursuant to Section 3(a). In such event, the
right of a Shareholder to registration pursuant to this Section 3 will be
conditioned upon such Shareholder’s participation in such underwriting and the
inclusion of such Shareholder’s Registrable Securities in the underwriting, and
such Shareholder will (together with the Company and the other holders
distributing their securities through such underwriting) enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Company. If a Shareholder disapproves of
the terms of the underwriting, it may elect to withdraw therefrom by written
notice to the Company and the managing underwriter.

(c) Piggyback Registration Expenses. Except if expressly prohibited by
applicable law, the Company will pay all Registration Expenses in connection
with any Piggyback Registration, whether or not any registration or prospectus
becomes effective or final.

(d) Priority on Primary Registrations. If a Piggyback Registration relates to an
underwritten primary offering on behalf of the Company, and the managing
underwriters advise the Company that in their opinion the number of securities
requested to be included in such registration exceeds the number which can be
sold without adversely affecting the marketability of the offering, including
the price at which such securities can be sold, the Company will include in such
registration the maximum number of securities that in the opinion of such
underwriters can be sold without adversely affecting the marketability of the
offering, including the price at which such securities can be sold, which
securities will be so included in the following order of priority: (i) first,
the securities the Company proposes to sell, (ii) second, the Registrable
Securities and Prior Holder Securities requested to be included in such
registration, pro rata among the Shareholders and the Prior Holders of such
securities on the basis of the number of Registrable Securities and Prior Holder
Securities so requested to be included therein owned by each such holder or in
such other manner as they may agree, and (iii) third, other securities requested
to be included in such registration. Notwithstanding the foregoing, except as
provided in the Prior Registration Rights Agreements, any employee of the
Company or any subsidiary thereof will not be entitled to participate, directly
or indirectly, in any such registration to the extent that the managing
underwriter (or, in the case of an offering that is not underwritten, a
nationally recognized investment banking firm) will determine in good faith that
the participation of such employee in such registration would adversely affect
the marketability or offering price of the securities being sold in such
registration.

 

- 6 -



--------------------------------------------------------------------------------

(e) Priority on Secondary Registrations. If a Piggyback Registration relates
solely to an underwritten secondary registration on behalf of other holders of
the Company’s securities, and the managing underwriters advise the Company that
in their opinion the number of securities requested to be included in such
registration exceeds the number which can be sold without adversely affecting
the marketability of the offering, including the price at which such securities
can be sold, the Company will include in such registration the maximum number of
securities that in the opinion of such underwriters can be sold without
adversely affecting the marketability of the offering, including the price at
which such securities can be sold, which securities will be so included in the
following order of priority: (i) first, (A) the securities requested to be
included therein by the holders requesting such registration and (B) the
Registrable Securities and Prior Holder Securities pro rata among the holders
thereof on the basis of the number of securities so requested to be included
therein owned by each such holder or in such other manner as they may agree, and
(ii) second, other securities requested to be included in such registration.
Notwithstanding the foregoing, any employee of the Company or any subsidiary
thereof will not be entitled to participate, directly or indirectly, in any such
registration to the extent that the managing underwriter (or, in the case of an
offering that is not underwritten, a nationally recognized investment banking
firm) will determine in good faith that the participation of such employee in
such registration would adversely affect the marketability or offering price of
the securities being sold in such registration.

(f) Other Registrations. If the Company files a Registration Statement with
respect to Registrable Securities pursuant to Section 2 or Section 3, and if
such registration has not been withdrawn or abandoned, subject to the terms of
the Prior Registration Rights Agreements, the Company will not file or cause to
be effected any other registration of any of its equity securities or securities
convertible or exchangeable into or exercisable for its equity securities under
the 1933 Act (except on Form S 4 or S-8 or any successor or similar forms),
whether on its own behalf or at the request of any holder or holders of such
securities, until a period of at least one hundred eighty (180) days have
elapsed from the effective date of the effectiveness of such Registration
Statement.

4. Registration Procedures. Subject to Section 2(c), whenever a Shareholder has
requested that any Registrable Securities be registered pursuant to this
Agreement (or in connection with the Mandatory Shelf Registration Statement),
the Company will use its reasonable best efforts to effect the registration and
sale of such Registrable Securities in accordance with the intended method of
disposition thereof. Without limiting the generality of the foregoing, the
Company will, as expeditiously as possible:

(a) prepare and (except with respect to the Mandatory Shelf Registration
Statement, within forty five (45) days after the end of the period within which
requests for registration may be given to the Company pursuant hereto) file with
the SEC a Registration Statement with respect to such Registrable Securities,
make all required filings with the National Association of Securities Dealers
and thereafter use its reasonable best efforts to cause such Registration
Statement to become effective; provided, that before filing a Registration
Statement or any amendments or supplements thereto, the Company

 

- 7 -



--------------------------------------------------------------------------------

will furnish to one firm of counsel selected by the First Reserve Shareholder
(or, if the First Reserve Shareholder is not participating in such registration,
the Corsair Shareholder) in accordance with Section 5(b) copies of all such
documents proposed to be filed, which documents will be subject to review of
such counsel at the Company’s expense. Unless such counsel earlier informs the
Company that it has no objections to the filing of such Registration Statement,
amendment or supplement, the Company will not file such Registration Statement,
amendment or supplement prior to the date that is five Business Days from the
date that such counsel received such document. The Company will not file any
Registration Statement or amendment or post-effective amendment or supplement to
such Registration Statement to which such counsel will have reasonably objected
in writing on the grounds that such amendment or supplement does not comply in
all material respects with the requirements of the 1933 Act or of the rules or
regulations thereunder. The Company shall not permit any person acting on behalf
of the Company to use any free writing prospectus (as defined in Rule 405 under
the 1933 Act) in connection with any registration statement covering Registrable
Securities, without the prior consent of the Shareholders participating in such
registration, such consent not to be unreasonably withheld or delayed;

(b) prepare and file with the SEC such amendments and supplements to such
Registration Statement as may be necessary to keep such Registration Statement
effective for a period of either (i) not less than six (6) months or, if such
Registration Statement relates to an underwritten offering, such longer period
as in the opinion of counsel for the underwriters a prospectus is required by
law to be delivered in connection with sales of Registrable Securities by an
underwriter or dealer or (ii) such shorter period as will terminate when all of
the securities covered by such Registration Statement have been disposed of in
accordance with the intended methods of disposition by the Shareholder(s) set
forth in such Registration Statement (but in any event not before the expiration
of any longer period required under the 1933 Act), and to comply with the
provisions of the 1933 Act with respect to the disposition of all securities
covered by such Registration Statement until such time as all of such securities
have been disposed of in accordance with the intended methods of disposition by
the Shareholder(s) set forth in such Registration Statement;

(c) furnish to the Shareholder(s) of the Registrable Securities being sold such
number of copies, without charge, of such Registration Statement, each amendment
and supplement thereto, including each preliminary prospectus, final prospectus,
all exhibits and other documents filed therewith and such other documents as a
Shareholder may reasonably request including in order to facilitate the
disposition of the Registrable Securities owned by such Shareholder;

 

- 8 -



--------------------------------------------------------------------------------

(d) use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
a Shareholder reasonably requests and do any and all other acts and things that
may be necessary or reasonably advisable to enable such Shareholder to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such Shareholder (provided, that the Company will not be required to
(i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subsection, (ii) subject itself to
taxation in any such jurisdiction or (iii) consent to general service of process
in any such jurisdiction);

(e) use its reasonable best efforts to cause all Registrable Securities covered
by such Registration Statement to be registered with or approved by such other
governmental agencies, authorities or self-regulatory bodies as may be necessary
or reasonably advisable in light of the business and operations of the Company
to enable a Shareholder to consummate the disposition of such Registrable
Securities in accordance with the intended method or methods of disposition
thereof;

(f) immediately notify the Shareholders and any underwriter(s), at any time when
a prospectus relating thereto is required to be delivered under the 1933 Act, of
the occurrence of any event which will have the result that, the prospectus
contains an untrue statement of a material fact or omits to state any fact
necessary to make the statements therein not misleading in the light of the
circumstances under which they were made, and, as promptly as practicable,
prepare and furnish to the Shareholders and underwriter(s) a reasonable number
of copies of a supplement or amendment to such prospectus so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus will
not contain an untrue statement of a material fact or omit to state any fact
necessary to make the statements therein not misleading in the light of the
circumstances under which they were made;

(g) notify the Shareholders (i) when the prospectus or any prospectus supplement
or post-effective amendment has been filed and, with respect to such
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the SEC for amendments or supplements to such
registration statement or to amend or to supplement such prospectus or for
additional information and (iii) of the issuance by the SEC of any stop order
suspending the effectiveness of such registration statement or the initiation of
any proceedings for any of such purposes;

(h) use its reasonable best efforts to cause all such Registrable Securities to
be listed on each securities exchange on which similar securities issued by the
Company are then listed or, if no similar securities issued by the Company are
then listed on any securities exchange, use its reasonable best efforts to cause
all such Registrable Securities to be listed on the Nasdaq;

(i) provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such Registration Statement;

 

- 9 -



--------------------------------------------------------------------------------

(j) enter into such customary agreements (including underwriting agreements with
customary provisions) and take all such other actions as the Shareholders or the
underwriters, if any, reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities (including, without limitation,
effecting a share split or a combination of shares);

(k) make available for inspection by the Shareholders, any underwriter
participating in any disposition pursuant to such Registration Statement and any
attorney, accountant or other agent retained by a Shareholder any or
underwriter, all financial and other records, pertinent corporate documents and
documents relating to the business of the Company, and cause the Company’s
officers, directors, employees and independent accountants to supply all
information reasonably requested by a Shareholder or any such underwriter,
attorney, accountant or agent in connection with such Registration Statement;
provided, that such Shareholder will, and will use its commercially reasonable
efforts to cause each such underwriter, accountant or other agent to enter into
a customary confidentiality agreement in form and substance reasonably
satisfactory to the Company; provided further, that such confidentiality
agreement will not contain terms that would prohibit any such Person from
complying with its obligations under applicable law or Nasdaq rules;

(l) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, and make available to its security holders, as
soon as reasonably practicable, an earnings statement covering the period of at
least twelve months beginning with the first day of the Company’s first full
calendar quarter after the effective date of the Registration Statement, which
earnings statement will satisfy the provisions of Section 11(a) of the 1933 Act
and Rule 158 thereunder;

(m) in the event of the issuance of any stop order suspending the effectiveness
of a Registration Statement, or of any order suspending or preventing the use of
any related prospectus or ceasing trading of any securities included in such
Registration Statement for sale in any jurisdiction, use its reasonable best
efforts promptly to obtain the withdrawal of such order;

(n) enter into such agreements and take such other actions as a Shareholder or
the underwriters reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities, including, without limitation,
preparing for and participating in such number of “road shows” and all such
other customary selling efforts as the underwriters reasonably request in order
to expedite or facilitate such disposition;

(o) obtain one or more comfort letters, addressed to the Shareholders (and, if
such registration includes an underwritten public offering to the underwriters
of such offering), signed by the Company’s independent public accountants in
customary form and covering such matters of the type customarily covered by
comfort letters;

 

- 10 -



--------------------------------------------------------------------------------

(p) provide legal opinions of the Company’s outside counsel, addressed to
Shareholders (and, if such registration includes an underwritten public
offering, to the underwriters of such offering), with respect to the
Registration Statement and prospectus in customary form and covering such
matters of the type customarily covered by legal opinions of such nature;

(q) furnish to a Shareholder such information and assistance as such Shareholder
may reasonably request in connection with any “due diligence” effort which the
Shareholder deems appropriate; and

(r) use its reasonable best efforts to take or cause to be taken all other
actions, and do and cause to be done all other things, necessary or reasonably
advisable to effect the registration of such Registrable Securities contemplated
hereby.

The Company agrees not to file or make any amendment to any Registration
Statement with respect to any Registrable Securities, or any amendment of or
supplement to the prospectus used in connection therewith, that refers to a
Shareholder by name, or otherwise identifies a Shareholder as the holder of any
securities of the Company, without the consent of such Shareholder, such consent
not to be unreasonably withheld or delayed, unless and to the extent such
disclosure is required by law.

The Company represents and warrants that no Registration Statement (including
any amendments or supplements thereto and prospectuses contained therein) shall
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein not
misleading (except that the Company makes no representation or warranty with
respect to information relating to a Shareholder furnished in writing to the
Company by or on behalf of such Shareholder specifically for inclusion therein).

The Company may require a Shareholder to furnish the Company with such
information regarding such Shareholder and pertinent to the disclosure
requirements relating to the registration and the distribution of such
securities as the Company may from time to time reasonably request in writing.

 

  5. Registration Expenses.

(a) Except as otherwise provided for herein, all expenses incidental to the
Company’s performance of or compliance with this Agreement, including, without
limitation, all registration and filing fees (including SEC registration and
National Association of Securities Dealers filing fees), fees and expenses of
compliance with securities or blue sky laws, word processing, duplicating and
printing expenses, messenger and delivery expenses, transfer agent’s and
registrar’s fees, cost of distributing prospectuses in preliminary and final
form, as well as any supplements thereto, and fees and disbursements of counsel
for the

 

- 11 -



--------------------------------------------------------------------------------

Company and all independent certified public accountants, underwriters and other
Persons retained by the Company (all such expenses, “Registration Expenses”),
will be borne by the Company. In addition, the Company will, in any event, pay
its internal expenses (including, without limitation, all salaries and expenses
of its officers and employees performing legal or accounting duties), the
expenses of any annual audit or quarterly review, the expenses of any liability
insurance and the expenses and fees for listing the securities to be registered
on each securities exchange or automatic quotation system on which similar
securities issued by the Company are then listed (including the Nasdaq).
Notwithstanding the foregoing, all Selling Expenses will be borne by the holders
of the securities so registered pro rata on the basis of the number of their
shares so registered.

(b) In connection with the Mandatory Shelf Registration Statement, each
registration pursuant to Section 1 and each Piggyback Registration, the Company
will reimburse the Shareholders for the reasonable fees and disbursements of one
law firm, who will be chosen by the First Reserve Shareholder (or, if the First
Reserve Shareholder is not participating in such registration, the Corsair
Shareholder).

 

  6. Indemnification.

(a) The Company agrees to indemnify and hold harmless, and hereby does indemnify
and hold harmless, the Shareholders, their respective affiliates and their
respective officers, directors and partners and each Person who controls a
Shareholder (within the meaning of the 1933 Act) against, and pay and reimburse
such holder, affiliate, director, officer or partner or controlling person for
any losses, claims, damages, expenses, liabilities, joint or several, to which
such holder or any such affiliate, director, officer or partner or controlling
person may become subject under the 1933 Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon
(i) any untrue or alleged untrue statement of material fact contained in any
Registration Statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto, or any “issuer free writing prospectus” (as
defined in 1933 Act Rule 433), (ii) any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, (iii) any violation or alleged violation by the Company
of any rule or regulation promulgated under the 1933 Act, the 1934 Act, the
National Association of Securities Dealers or any state securities laws
applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, and the Company will pay and
reimburse the Shareholders and each such affiliate, director, officer, partner
and controlling person for any legal or any other expenses actually and
reasonably incurred by them in connection with investigating, defending or
settling any such loss, claim, liability, action or proceeding or (iv) the
failure to include, at the time of pricing any offering, the information
required by Sections 12(a)(2) and 17(a)(2) of the 1933 Act; provided,

 

- 12 -



--------------------------------------------------------------------------------

that the Company will not be liable in any such case to the extent that any such
loss, claim, damage, expense, liability (or action or proceeding in respect
thereof) or expense arises out of or is based upon an untrue statement or
alleged untrue statement, or omission or alleged omission, made in such
Registration Statement, any such prospectus or preliminary prospectus or any
amendment or supplement thereto, or in any application, in reliance upon, and in
conformity with, written information prepared and furnished to the Company by a
Shareholder expressly for use therein or by a Shareholder’s failure to deliver,
to the extent required by law and except to the extent such failure results from
a failure by the Company to comply with Section 4(f), a copy of the Registration
Statement or prospectus or any amendments or supplements thereto after the
Company has furnished such Shareholder with a sufficient number of copies of the
same. In connection with an underwritten offering, the Company, if requested,
will indemnify such underwriters, their officers and directors and each Person
who controls such underwriters (within the meaning of the 1933 Act) to at least
the same extent as provided above with respect to the indemnification of the
Shareholders.

(b) In connection with any Registration Statement in which a Shareholder is
participating, it will furnish to the Company in writing such information as the
Company reasonably requests for use in connection with any such Registration
Statement or prospectus and will indemnify and hold harmless the Company, its
directors and officers, each other Person who controls the Company (within the
meaning of the 1933 Act) and each underwriter (to the extent required by such
underwriter) against any losses, claims, damages, expenses, liabilities (or
actions or proceedings, whether commenced or threatened, in respect thereof),
joint or several, to which the Company or any such director or officer, any such
underwriter or controlling person may become subject under the 1933 Act or
otherwise, insofar as such losses, claims, damages, liabilities, actions or
proceedings arise out of or are based upon (i) any untrue or alleged untrue
statement of material fact contained in the Registration Statement, prospectus
or preliminary prospectus or any amendment thereof or supplement thereto or in
any application or (ii) any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or omission is
made in such Registration Statement, any such prospectus or preliminary
prospectus or any amendment or supplement thereto, or in any application, in
reliance upon and in conformity with written information prepared and furnished
to the Company by a Shareholder expressly for use therein, and such Shareholder
will reimburse the Company and each such director, officer, underwriter and
controlling Person for any legal or any other expenses actually and reasonably
incurred by them in connection with investigating, defending or settling any
such loss, claim, liability, action or proceeding; provided, that the obligation
to indemnify and hold harmless will be individual and several to such
Shareholder and will be limited to the amount of net proceeds received by such
Shareholder from the sale of Registrable Securities pursuant to such
Registration Statement.

 

- 13 -



--------------------------------------------------------------------------------

(c) Any Person entitled to indemnification hereunder will (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification and (ii) unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist with respect to such claim, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party. If such defense is assumed, the indemnifying party will not
be subject to any liability for any settlement made by the indemnified party
without its prior written consent (but such consent will not be unreasonably
withheld). An indemnifying party who is not entitled to, or elects not to,
assume the defense of a claim will not be obligated to pay the fees and expenses
of more than one counsel for all parties indemnified by such indemnifying party
with respect to such claim, unless in the reasonable judgment of any indemnified
party a conflict of interest may exist between such indemnified party and any
other of such indemnified parties with respect to such claim. Failure to give
prompt written notice shall not release the indemnifying party from its
obligations hereunder except to the extent that such indemnifying party is
materially prejudiced as a result of such failure to give notice.

(d) The indemnification provided for under this Agreement will remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and will survive the registration and sale of any securities
by any Person entitled to any indemnification hereunder and the expiration or
termination of this Agreement.

(e) If the indemnification provided for in this Section 6 is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, liability, claim, damage or expense referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
will contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other hand in connection with the
statements or omissions which resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations. The relevant
fault of the indemnifying party and the indemnified party will be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. Notwithstanding the foregoing,
the amount a Shareholder will be obligated to contribute pursuant to this
Section 6(e) will be limited to an amount equal to the net proceeds to such
Shareholder of the Registrable Securities sold pursuant to the registration
statement which gives rise to such obligation to contribute (less the aggregate
amount of any damages which such Shareholder has otherwise been required to pay
in respect of such loss, claim, damage, expense, liability or action or any
substantially similar loss, claim, damage, expense, liability or action arising
from the sale of such Registrable Securities).

 

- 14 -



--------------------------------------------------------------------------------

  7. Participation in Underwritten Registrations.

(a) A Shareholder may not participate in any registration hereunder that is
underwritten unless it (i) agrees to sell its Registrable Securities on the
basis provided in any underwriting arrangements approved by the Person or
Persons entitled hereunder to approve such arrangements (including, without
limitation, pursuant to the terms of any over-allotment or “green shoe” option
requested by the managing underwriter(s); provided, that such Shareholder will
not be required to sell more than the number of Registrable Securities that it
has requested the Company to include in any registration), (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements, and (iii) cooperates with the Company’s reasonable
requests in connection with such registration or qualification (it being
understood that the Company’s failure to perform its obligations hereunder,
which failure is caused by such Shareholder’s failure to cooperate, will not
constitute a breach by the Company of this Agreement). Notwithstanding the
foregoing, a Shareholder will not be required to agree to any indemnification
obligations on the part of such Shareholder that are materially greater than its
obligations pursuant to Section 7(b).

(b) A Shareholder agrees that, if it is participating in any registration
hereunder, upon receipt of any notice from the Company of the happening of any
event of the kind described in subsection 4(f) above, such Shareholder will
forthwith discontinue the disposition of its Registrable Securities pursuant to
the Registration Statement until it receives copies of a supplemented or amended
prospectus as contemplated by such Section 4(f). In the event the Company gives
any such notice, the applicable time period during which a Registration
Statement is to remain effective will be extended by the number of days during
the period from and including the date of the giving of such notice pursuant to
this Section 7(b) to and including the date when such Shareholder will have
received the copies of the supplemented or amended prospectus contemplated by
Section 4(f).

 

  8. Rule 144; Legend Removal.

(a) Facilitation of Sales Pursuant to Rule 144. The Company covenants to the
Shareholders that to the extent it shall be required to do so under the 1934
Act, the Company shall use its reasonable best efforts to (i) timely file the
reports required to be filed by it under the 1934 Act or the 1933 Act (including
the reports under Sections 13 and 15(d) of the 1934 Act referred to in
subparagraph (c)(1) of Rule 144), and (ii) make and keep public information
available as those terms are understood and defined in Rule 144 under the 1933

 

- 15 -



--------------------------------------------------------------------------------

Act, all to the extent required from time to time to enable the Shareholders to
sell Registrable Securities without registration under the Securities Act within
the limitations of the exemption provided by Rule 144. Upon the request of a
Shareholder in connection with its sale pursuant to Rule 144, the Company shall
deliver to such holder a written statement as to whether it has complied with
such requirements.

(b) Availability of Rule 144 Not Excuse for Obligations. The fact that a
Shareholder may become eligible to sell its Registrable Securities pursuant to
Rule 144 shall not (i) cause such Securities to cease to be Registrable
Securities or (ii) excuse the Company’s obligations set forth in this Agreement.

(c) Upon request of a Shareholder, upon receipt by the Company of an opinion of
counsel reasonably satisfactory to the Company to the effect that such legend is
no longer required under the 1933 Act and applicable state laws, the Company
shall promptly cause any legend affixed to any Registrable Securities to be
removed from any certificate for any Registrable Securities, including by
providing any opinion of counsel to the Company that may be required by the
transfer agent to effect such removal.

 

  9. Lock Up Agreements.

(a) In consideration for the Company agreeing to its obligations under this
Agreement, each Shareholder agrees in connection with any registration of the
Company’s securities (whether or not it is participating in such registration)
upon the request of the Company and the underwriters managing any underwritten
offering of the Company’s securities, not to effect (other than pursuant to such
registration) any public sale or distribution of Registrable Securities,
including, but not limited to, any sale pursuant to Rule 144, or make any short
sale of, loan, grant any option for the purchase of, or otherwise dispose of any
Registrable Securities, any other equity securities of the Company or any
securities convertible into or exchangeable or exercisable for any equity
securities of the Company without the prior written consent of the Company or
such underwriters, as the case may be, for such period of time (not to exceed 90
days) beginning on the effective date of such registration as the Company and
the underwriters may specify; provided, that nothing herein will prevent a
Shareholder entity that is a partnership or corporation from making a
distribution of Registrable Securities to the partners or shareholders thereof
that is otherwise in compliance with applicable securities laws, so long as such
distributees agree to be so bound; provided, further, that no such restrictions
shall in any way limit a Shareholder or any of its Affiliates in engaging in any
brokerage, investment advisory, financial advisory, anti-raid advisory,
principaling, merger advisory, financing, asset management, trading, market
making, arbitrage, investment activity and other similar activities conducted in
the ordinary course of its respective business. The Company agrees to use its
reasonable best efforts to work with the underwriters to limit any lock-up
period under this Section 9 to the minimum number of days that the underwriters
consider advisable.

 

- 16 -



--------------------------------------------------------------------------------

10. Term. This Agreement will be effective as of the date hereof and will
continue in effect thereafter until the earliest of (a) its termination by the
consent of the Shareholders or their respective successor(s) in interest,
(b) the date on which no Registrable Securities of the Shareholders (or any
transferee thereof) remain outstanding and (c) the dissolution, liquidation or
winding up of the Company.

11. Defined Terms. Capitalized terms when used in this Agreement have the
following meanings:

“1933 Act” means the Securities Act of 1933, as amended.

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person,
provided that, for purposes of this Agreement, the Company shall not be deemed
an Affiliate of a Shareholder, and a Shareholder shall not be deemed an
Affiliate of the Company. For purposes of this definition, when used with
respect to any Person, “control” means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise, and the terms “controlling” and
“controlled” have correlative meanings.

“Business Day” means any day, except a Saturday, Sunday or legal holiday on
which banking institutions in The City of New York are authorized or obligated
to close.

“Full Cooperation” means, in connection with any underwritten offering, where,
in addition to the cooperation otherwise required by this Agreement, (a) members
of senior management of the Company (including the chief executive officer and
chief financial officer) reasonably cooperate with the underwriter(s) in
connection therewith and make themselves reasonably available to participate in
“road-shows” and other customary marketing activities in such locations
(domestic and foreign) as reasonably recommended by the underwriter(s)
(including one-on-one meetings with prospective purchasers of the Registrable
Securities) and (b) the Company prepares preliminary and final prospectuses for
use in connection therewith containing such additional information as reasonably
requested by the underwriter(s) (in additional to the minimum amount of
information required by law, rule or regulation).

“Person” means an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization or a
government or department or agency thereof.

“Prior Holder” means a “Holder” as defined in the Prior Registration Rights
Agreements.

 

- 17 -



--------------------------------------------------------------------------------

“Prior Holder Securities” means those securities that constitute “Registrable
Securities” under the Prior Registration Rights Agreements.

“Prior Registration Rights Agreements” means (i) the Registration Rights
Agreement dated as of January 31, 2007 among Castlewood Holdings Limited,
Trident II, L.P., Marsh & McLennan Capital Professionals Fund, L.P., Marsh &
McLennan Employees’ Securities Company, L.P., J. Christopher Flowers, Dominic F.
Silvester and the other shareholders of the Company set forth on the schedule of
shareholders attached thereto and (ii) the Registration Rights Agreement dated
as of April 20, 2011, as amended as of the date hereof, by and among the
Company, GSCP VI AIV Navi, Ltd., GSCP VI Offshore Navi, Ltd., GSCP VI Parallel
AIV Navi, Ltd., GSCP VI Employee Navi, Ltd., and GSCP VI GmbH Navi, L.P. (the
“Prior GSCP Registration Rights Agreement”).

“Register,” “registered” and “registration” refers to a registration effected by
preparing and filing a Registration Statement in compliance with the 1933 Act,
and the declaration or ordering of the effectiveness of such Registration
Statement, and compliance with applicable state securities laws of such states
in which a Shareholder notifies the Company of its intention to offer
Registrable Securities.

“Registrable Securities” means (i) any Common Shares issued pursuant to the
Amalgamation Agreement or issuable upon the conversion of the Series B
Convertible Participating Non-Voting Perpetual Preferred Stock of the Company
issued pursuant to the Amalgamation Agreement (or issuable upon the conversion
of any non-voting common shares into which such Series B Convertible
Participating Non-Voting Perpetual Preferred Stock are converted after the date
hereof) or (ii) any equity securities or warrants issued or issuable with
respect to the securities referred to in the foregoing clause (i) by way of
conversion, exercise or exchange thereof or share dividend or share split or in
connection with a combination of shares, recapitalization, reclassification,
merger, amalgamation, arrangement, consolidation or other reorganization. As to
any particular securities constituting Registrable Securities, such securities
will cease to be Registrable Securities when (x) they have been effectively
registered or qualified for sale by prospectus filed under the 1933 Act and
disposed of in accordance with the Registration Statement covering them,
(y) subject to Section 8(b), such Registrable Security has been sold by a
Shareholder pursuant to Rule 144 under circumstances in which any legend borne
by such Registrable Security relating to restrictions on transferability
thereof, under the 1933 Act or otherwise, is removed by the Company; or (z) such
Registrable Security shall cease to be outstanding. For purposes of this
Agreement, a Person will be deemed to be a holder of Registrable Securities
whenever such Person has the right to acquire directly or indirectly such
Registrable Securities (upon conversion, exercise or exchange in connection with
a transfer of securities or otherwise, but disregarding any restrictions or
limitations upon the exercise of such right), whether or not such acquisition
has actually been effected.

“Registration Expenses” has the meaning set forth in Section 5.

“Registration Request” has the meaning set forth in Section 2(a).

“Registration Statement” means the prospectus and other documents filed with the
SEC to effect a registration under the 1933 Act.

 

- 18 -



--------------------------------------------------------------------------------

“Rule 144” means Rule 144 under the 1933 Act or any successor or similar rule as
may be enacted by the SEC from time to time, as in effect from time to time.

“SEC” means the Securities and Exchange Commission.

“Selling Expenses” means all underwriting discounts, selling commissions and
transfer taxes applicable to the sale of Registrable Securities hereunder.

 

  12. Miscellaneous.

(a) No Inconsistent Agreements. Subject to Section 2(f), the Company will not
hereafter enter into any agreement with respect to its securities that is more
favorable or is inconsistent or conflicts with or violates the rights granted to
the Shareholders in this Agreement.

(b) Adjustments Affecting Registrable Securities. The Company will not take any
action, or permit any change to occur, with respect to its securities which
would materially and adversely affect the ability of a Shareholder to include
its Registrable Securities in a registration or qualification for sale by
prospectus undertaken pursuant to this Agreement or which would adversely affect
the marketability of such Registrable Securities in any such registration or
qualification (including, without limitation, effecting a share split or a
combination of shares).

(c) Remedies. The parties hereto agree and acknowledge that money damages may
not be an adequate remedy for any breach of the provisions of this Agreement and
that any party hereto will have the right to equitable relief, including
specific performance and injunctive relief, in addition to all of its other
rights and remedies at law or in equity, to enforce the provisions of this
Agreement.

(d) Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may be amended or waived only upon the prior written consent
of the Company and the Shareholders.

(e) Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns; provided, that a Shareholder may not assign or otherwise
transfer its rights or obligations under this Agreement to any other Person
without the prior written consent of the Company; provided, further, that no
such prior written consent shall be required for an assignment to an affiliate
of such Shareholder.

(f) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction,

 

- 19 -



--------------------------------------------------------------------------------

such invalidity, illegality or unenforceability will not affect any other
provision or the effectiveness or validity of any provision in any other
jurisdiction, and this Agreement will be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

(g) Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
Agreement.

(h) Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

(i) Governing Law. This Agreement and the rights and duties of the parties
hereto hereunder shall be governed by and construed in accordance with laws of
the State of New York, without giving effect to its principles or rules of
conflict of laws to the extent such principles or rules are not mandatorily
applicable by statute and would require or permit the application of the laws of
another jurisdiction. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby may be brought in any federal
or state court located in the County and State of New York, and each of the
parties hereby consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
which it may now or hereinafter have to the laying of the venue of any such
suit, action or proceeding which is brought in any such court has been brought
in an inconvenient forum. Process in any such suit, action or proceeding may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court. Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 12(l) shall
be deemed effective service of process on such party.

EACH OF THE PARTIES HERETO HERBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

(j) Further Assurances. Each of the parties hereto shall execute such documents
and other papers and perform such further acts as may be reasonably required or
advisable to carry out the provisions of this Agreement and the transactions
contemplated hereby.

(k) Organizational Documents. Notwithstanding anything to the contrary herein,
all applicable provisions of the Company’s Bye-Laws and Memorandum of
Association (the “Organizational Documents”) shall apply to this Agreement and
any actions taken hereunder as if set forth herein, and any

 

- 20 -



--------------------------------------------------------------------------------

conflict between the Organizational Documents and this Agreement shall be
resolved in favor of the provisions of the Organizational Documents. The Company
shall not amend or restate the Organizational Documents at any time in a manner
that would conflict in any material respect with this Agreement, except to the
extent required by applicable law. If any conflict between this Agreement and
the Organizational Documents interferes in any material respect with the
exercise of any Registration Request or other right or remedy hereunder, the
Company shall use its reasonable best efforts to facilitate the exercise of such
Registration Request or other right or remedy without conflict with the
Organizational Documents.

(l) Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and shall be deemed to have been given (a) when personally delivered,
(b) when transmitted via facsimile to the number set out below, if the sender on
the same day sends a confirming copy of such notice by a recognized overnight
delivery service (charges prepaid), (c) the day following the day (except if not
a Business Day then the next Business Day) on which the same has been delivered
prepaid to a reputable national overnight air courier service, (d) when
transmitted via e-mail (including via attached pdf document) to the e-mail
address set out below, if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid) or
(e) the third Business Day following the day on which the same is sent by
certified or registered mail, postage prepaid, in each case to the respective
parties as applicable, at the address, facsimile number or e-mail address set
forth below:

To the Company:

Enstar Group Limited

P.O. Box HM 2267

Windsor Place, 3rd Floor, 22 Queen Street

Hamilton HM JX

Bermuda

Attention:   Richard Harris

Facsimile:  (441) 296-7319

E-mail:       richard.harris@enstargroup.bm

with a copy (which shall not constitute notice to the Company) to:

Drinker Biddle & Reath LLP

One Logan Square, Suite 2000

Philadelphia, PA 19103

Attention:   Robert C. Juelke

Facsimile:  (215) 988-2757

E-mail:       robert.juelke@dbr.com

 

- 21 -



--------------------------------------------------------------------------------

To the First Reserve Shareholder:

FR XI Offshore AIV, L.P., First Reserve Fund XII, L.P., FR XIII A

            Parallel Vehicle L.P. and FR Torus Co-Investment, L.P.

One Lafayette Place,

Greenwich, CT 06830

Attention:   Alan Schwartz

Facsimile:  (203) 625-8579

E-mail:       aschwartz@firstreserve.com

To the Corsair Shareholder:

Corsair Specialty Investors, L.P.

c/o Corsair Capital LLC

717 Fifth Avenue, 24th Floor

New York, New York 10022

Attention:   D.T. Ignacio Jayanti

                   Cliff Brokaw

Facsimile:   (212) 224-9445

; or to such other address as the party to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

(m) Entire Agreement. This Agreement, together with the Organizational
Documents, contains the entire agreement among the parties hereto with respect
to the subject matter hereof and thereof and supersedes and replaces all other
prior agreements, written or oral, among the parties hereto with respect to the
subject matter hereof and thereof.

(n) No Waivers; Third Party Beneficiary Rights. No failure or delay by any party
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by law. Nothing in this Agreement, express or
implied, is intended to confer on any Person (other than the parties hereto and
any permitted transferee under Section 12(e) hereof) and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under this Agreement.

(o) Shareholder Actions. All actions by the First Reserve Shareholder under this
Agreement shall be taken jointly by the First Reserve Shareholder entities party
hereto, or their respective successors or assignees, based on the will of the
holders of a majority of the Registrable Securities held by the First Reserve
Shareholder. All actions by the Corsair Shareholder under this Agreement shall
be taken jointly by the Corsair Shareholder entities party hereto, or their
respective successors or assignees, based on the will of the holders of a
majority of the Registrable Securities held by the Corsair Shareholder.

[Remainder of this page left intentionally blank.]

 

- 22 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have set their hands and seals as of the
above date.

 

ENSTAR GROUP LIMITED By:   /s/ Richard J. Harris Name: Richard J. Harris Title:
Chief Financial Officer

 

First Reserve Shareholder

FR XI OFFSHORE AIV, L.P.

      By: FR XI OFFSHORE GP, L.P.

      By: FR XI OFFSHORE GP LIMITED

 

By:   /s/ Ryan N. Zafereo Name: Ryan Zafereo Title: Director

 

FIRST RESERVE FUND XII, L.P.

      By: FIRST RESERVE GP XII, L.P.

      By: FIRST RESERVE GP XII LIMITED

 

By:   /s/ Ryan N. Zafereo Name: Ryan Zafereo Title: Director

 

FR XII A PARALLEL VEHICLE L.P.

      By: FIRST RESERVE GP XII, L.P.

      By: FIRST RESERVE GP XII LIMITED

 

By:   /s/ Ryan N. Zafereo Name: Ryan Zafereo Title: Director

 

FR TORUS CO-INVESTMENT, L.P.

      By: FIRST RESERVE GP XII LIMITED

 

By:   /s/ Ryan N. Zafereo Name: Ryan Zafereo Title: Director

 

- 23 -



--------------------------------------------------------------------------------

Corsair Shareholder

 

CORSAIR SPECIALTY INVESTORS, L.P.

By: Corsair Specialty Investors GP, L.P.,

its general partner

By: Corsair Specialty Investors GP, Ltd.,

its general partner

By:   /s/ Clifford Brokaw Name: Clifford Brokaw Title: Managing Director

 

- 24 -